Citation Nr: 0718534	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  03-12 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for right shoulder 
instability and subluxation, status-post reconstruction, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from August 1994 
to February 1995.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.


FINDING OF FACT

Right shoulder instability and subluxation, status-post 
reconstruction (right shoulder disability) is manifested by 
limitation of right arm motion to midway between the side and 
shoulder level with pain.


CONCLUSION OF LAW

The criteria for an increased evaluation for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for a right shoulder disability, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a post-
remand re-adjudication of the veteran's claim, March 2005 and 
September 2006 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  Although the letters did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the veteran was advised in an August 2004 letter that 
if he didn't send evidence in within the year, the disability 
rating would not be effective the date of claim and the 
veteran showed actual knowledge of disability ratings in his 
May 2005 statement wherein he stated that his symptoms should 
qualify him for a higher rating.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet App. 537, 542-43 (2006); see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The letters also requested that 
the veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  
Accordingly, and as noted above, there is no prejudicial 
error to the veteran because the purpose of VCAA notice has 
not been frustrated.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a January 2002 rating decision, the RO assigned a 40 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5201, effective January 10, 2001.  The veteran appealed that 
evaluation.   

A January 2001 VA medical record noted the veteran was seen 
for chronic subluxation of the right shoulder.  He reported 
worsening symptoms.  There was abduction to 30 degrees and 
flexion to 30 degrees until posterior dislocation.  There was 
a very slack joint but no neurovascular deficits.  In another 
January 2001 VA record, the veteran reported that his right 
shoulder was popping out.  A January 2002 VA x-ray impression 
was postoperative changes of right shoulder with three small 
pins in the glenoid process, otherwise normal shoulder joint.  

A January 2002 VA joints examination was conducted.  The 
veteran reported current pain of 6 to 7 out of 10, with acute 
episodes of 10/10 that occurred upon shoulder dislocation, 3 
to 4 times per week.  He stated that dislocation occurred 
upon raising his arm, reaching out for door handles, and in 
his sleep, and that slings aggravated the shoulder pain and 
shoulder immobilizers made his shoulder feel as if it was 
being pulled down.  Upon examination, the shoulder was 
severely painful with any range of motion.  There was 25 
degrees of flexion with slight posterior subluxation and 
severe pain; 25 degrees of extension with severe sharp pain 
to the upper arm; 30 degrees of abduction with severe pain to 
the superior and posterior shoulder joint; full internal 
range of motion; and 0 degrees external range of motion with 
severe pain.  There was good biceps and deltoid muscle mass.  
The examiner noted that x-rays showed degenerative joint 
disease of the right shoulder joint, but a normal 
acromioclavicular joint.  The diagnosis was subluxation of 
the posterior right shoulder with a history of anterior 
dislocation, status-post surgery with severe limitation of 
motion, and traumatic arthritis secondary to the right 
shoulder injuries and surgery.  

In a March 2003 VA medical record, the veteran presented with 
right shoulder pain and instability.  There was no swelling, 
erythema, heat, or lesions, but there was positive drop arm 
due to pain, crepitus, and 3+/5 strength.  There was forward 
flexion to 60 degrees, abduction to 60 degrees, internal 
rotation to hip, and external rotation to 30 degrees.  The 
examiner was unable to do further examination due to 
tenderness and guarding.  The assessment was right shoulder 
pain and instability due to internal derangement versus 
rotator cuff tear.  A May 2003 VA right shoulder magnetic 
resonance imaging (MRI) impression was small postsurgical 
metallic pins, no fracture or dislocation, and tiny partial 
tear or area of tendinosis of the rotator cuff not excluded, 
but nothing suggested a full-thickness tear.  

At the September 2004 Board hearing, the veteran reported 
shoulder pain, neuropathy of his right arm, and that he had 
lost all functional use of his right shoulder and arm. 

In a March 2005 VA medical record, the veteran reported pain.  
Upon examination, there was no clubbing, cyanosis, edema, 
gross muscle atrophy, or abnormalities of the extremities.  
There was equal muscle strength of the upper extremities.  In 
a May 2005 VA record, there was right side motor strength 
weakness due to shoulder injury and surgery.  

In a May 2005 statement, the veteran asserted that his right 
shoulder was worsening, that he was losing the strength in 
his hand, that he had right arm numbness, and there was a 
bone sticking up on his shoulder.  He stated that as a truck 
driver, when his shoulder went stiff or numb, he couldn't 
shift gears.  In a May 2005 lay statement, M.D, who stated 
that she had known the veteran since October 2003, asserted 
that the veteran's shoulder had worsened.  The shoulder went 
out of place with the slightest movement of the arm and 
popped loudly, swelled, and caused pain.  

A November 2005 VA medical record indicated the veteran had 
shoulder pain of 7 to 8, but 3 to 4 with medication.  

An October 2006 VA joints examination was conducted upon a 
review of the claims file.  The veteran is right-handed.  The 
veteran denied any limitation in standing or walking due to 
his shoulder problem, but reported that his shoulder pain had 
progressively worsened.  The veteran reported severe weekly 
flare-ups that incapacitated his shoulder.  The duration was 
1 to 2 days and there was warmth.  There were no locking 
episodes, but constant effusion.  The veteran stated that he 
was currently experiencing a flare-up.  Upon examination, 
there was no deformity, but there was give-way, instability, 
pain, stiffness, weakness, and episodes of dislocation or 
subluxation 1 to 3 times per month.  Forward flexion was to 
95 degrees, and was limited to 80 degrees upon repetition due 
to pain.  Abduction was to 95 degrees, and was limited to 80 
degrees upon repetition due to pain.  The examiner noted that 
the shoulder was limited to midway between the side and 
shoulder level.  External rotation was to 75 degrees and 
internal rotation was to 70 degrees, both without additional 
limitation of motion upon repetition.  The examiner found 
guarding of all movements, but no ankylosis, flail shoulder, 
false flail joint, or current clavicle or scapula 
dislocation.  X-rays showed normal glenohumeral joint and an 
MRI showed small postsurgical pins, no fracture or 
dislocation, and a tiny partial tear or an area of tendinosis 
of the rotator cuff was not excluded, but no thinning or 
retraction of the rotator cuff suggesting a full-thickness 
tear.  The diagnosis was chronic right shoulder instability 
and subluxation, status-post operative reconstruction 
secondary to dislocation.  The examiner noted that there was 
objective evidence of right shoulder pain, including 
crepitus, excessive motion, tenderness, painful movement, 
instability, weakness, abnormal motion, guarding of all 
movements that could significantly limit functional ability 
and result in weakened movement, excess fatigability, or 
incoordination during flare-up or repeated use.  The examiner 
found that the veteran would be unable to return to his prior 
occupation as a truck driver or any type of physical 
employment, but would be able to perform sedentary employment 
where any right arm motion was limited.

A November 2006 VA peripheral nerves examination was also 
conducted.  The veteran reported right shoulder and arm 
numbness, tingling, weakness, paresthesias, pain, and pin and 
needle and sleep sensations.  Upon examination, there was a 
weakness of grasp as compared to the left hand, although the 
veteran could make a fist and fully move fingers.  There was 
no physical deformity of the hand, no atrophy of the hand, 
forearm, or upper arm muscles, and no trophic changes of the 
skin.  There was 4/5 muscle weakness in all range of motion 
of the right shoulder.  A sensory function test of the right 
upper extremity found normal reaction to vibration, pain, 
light touch, and position sense.  The examiner found no 
sensory disturbance.  Peripheral nerve reflex examination 
showed decreased reflexes of the right upper extremity as 
compared the left upper extremity, including bicep, tricep, 
brachoradialis, and finger jerk reflexes.  There was no 
muscle atrophy, abnormal muscle tone or bulk, tremors, tics, 
or other abnormal movements.  The examiner found that no 
joint function was affected by any nerve disorder.  The 
examiner noted that an October 2006 electrodiagnostic 
evaluation indicated upper extremities have bilateral carpal 
tunnel compression affecting all digits on both sides, more 
severe on the left, ulnar and radial controls were normal and 
there was no significant delay across the elbow regarding the 
ulnar nerve.  The diagnosis was bilateral carpal tunnel 
compression, left worse than right, and not related to the 
claimed shoulder condition.  The examiner opined that there 
was no pathology or objective evidence to support a diagnosis 
to include nerve paralysis, neuritis, or neuralgia involving 
or originating from the right shoulder.  

The veteran is right-handed and thus his right shoulder is 
considered his major extremity.  See 38 C.F.R. § 4.69 (2006).  
The veteran's current 40 percent evaluation for a right 
shoulder disability contemplates limitation of motion to 25 
degrees from the side of the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201; see also Mariano v. Principi, 17 Vet. 
App. 305, 314-16 (2003) (noting that in determining whether 
there is limitation of motion to shoulder level, forward 
flexion and abduction must be considered).  This is the 
maximum schedular evaluation and accordingly, an increased 
evaluation is not warranted under Diagnostic Code 5201.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  For other impairment of the major arm humerus, a 
50 percent evaluation is warranted for fibrous union, a 60 
percent evaluation is warranted for false flail joint, and an 
80 percent evaluation is warranted for flail shoulder.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006).  But here, 
the evidence of record does not demonstrate fibrous union and 
the October 2006 VA examiner specifically found no false 
flail joint or flail shoulder.  In addition, the October 2006 
VA examiner found that there was no right shoulder ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2006).  Moreover, an 
evaluation in excess of 40 percent is not warranted for 
impairment of the major arm clavicle or scapula.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2006).  Accordingly, an 
increased evaluation is not warranted under muskoskeletal 
diagnostic codes.

The Board also considered evaluating the right shoulder 
disorder under the diagnostic codes for degenerative joint 
disease.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2006).  But degenerative joint disease is rated based on 
limitation of motion, and as demonstrated above, an increased 
evaluation is not warranted for limitation of right shoulder 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Accordingly, an increased evaluation based on right shoulder 
degenerative joint disease is not warranted.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 40 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2006).  But when a veteran is 
already receiving the maximum evaluation for limitation of 
motion those regulations are not for application.  Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997) (holding that an 
evaluation based on compensable limitation of motion 
encompasses pain and functional loss due to arthritis, and 
pain cannot be the basis for an evaluation in excess of the 
maximum schedular evaluation under a diagnostic code 
predicated on limitation of motion).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and marked 
interference of employment has not been shown due to the 
right shoulder disability.  Accordingly, the RO's failure to 
consider or to document its consideration of 38 C.F.R. 
§ 3.321(b)(1) was not prejudicial to the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for a right shoulder disability is 
denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


